Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
	Claims 2 – 20 have been examined. Claim 1 has been canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 – 3, 6 – 12, and 15 – 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roth et al. (7,040,443). In regard to claims 2 and 11, Roth discloses a vehicle comprising a deck configured to support a rider (Fig. 2, items 106 and 108), at least two wheels (Fig. 2, items 102 and 104), a steering assembly coupled to the deck and configured to move at least one of the wheels, the steering assembly comprising a steering tube and a handlebar assembly (Fig. 2, items 118 and 120), an electric motor configured to provide mechanical power to at least one of the wheels (Fig. 25, item 2408), and at least one rechargeable battery electrically coupled to the electric motor (Fig. 25, item 2406), wherein the at least one rechargeable battery is positioned at least partially within the deck and/or the steering  by supplying electrical energy to the at least one rechargeable battery (column 4, lines 24 – 28).
	In regard to claims 3 and 12, Roth discloses wherein the at least one rechargeable battery is positioned at least partially within the deck (Fig. 25).
	In regard to claims 6 and 15, Roth discloses at least one controller configured to regulate an operation of the electric motor (Fig. 25, item 2410).
	In regard to claims 7 and 16, Roth discloses the at least one controller comprises an on-off switch (Fig. 2, items 124 and 126).
	In regard to claims 8 and 17, Roth discloses wherein the at least one rechargeable battery is part of at least one rechargeable battery pack (Fig. 29i).
	In regard to claims 9 and 18, Roth discloses wherein the at least one rechargeable battery is configured to connect to charger to electrically charge the at least one rechargeable battery (column 4, lines 24 – 28).
	In regard to claims 10 and 19, Roth discloses wherein the at least one rechargeable battery is removable from the scooter for replacement or recharging (column 12, lines 18 – 25).
	In regard to claims 2 and 20, Roth discloses wherein the vehicle comprises a scooter (Fig. 2).

Allowable Subject Matter
Claims 4 – 5 and 13 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Roth et al. (7,040,443) discloses a motorized scooter similar to the instant invention; however Roth, either alone or in combination, neither discloses nor suggests a scooter comprising at least one rechargeable battery being positioned at least partially within a tubular member of the steering tube, or at least partially within a tubular member of the steering tube. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618